department of the treasury internal_revenue_service washington d c date number release date cc pa cbs br3 tl-n-214-00 uil memorandum for associate area_counsel financial services healthcare lmsb area brooklyn from lawrence schattner chief branch collection bankruptcy summonses subject application of sec_7602 to limited_liability companies - definition of person other than the taxpayer this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of the document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share the unredacted documentation with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend company x company y company z member member tl-n-214-00 member member member date date year year year issue whether company z should be treated as a person other than the taxpayer for purposes of the advance notification requirements of sec_7602 conclusion company z should not be treated as a person other than the taxpayer for purposes of the advance notification requirements of sec_7602 facts during the course of the examination of the consolidated_returns filed by company y the examiners discovered a lease_stripping transaction involving airplanes owned by company z a subsidiary of company y and a member of its consolidated_group as part of an investment structuring plan company z contributed fully-depreciated leased airplanes to member a corporation that is owned by company z and also a member of the consolidated_group on date an llc now known as company x was formed by member and two other corporations that are owned by company z member and member shortly thereafter the composition of the llc was changed by withdrawal of member and the addition of two new members the two new members were member and member consequently at this stage of the transaction the aircraft were being held by an llc which was made up of four members two of the members of company x member and member are owned by company z and are members of the company y consolidated_group pursuant to the terms of company x’s operating_agreement none of its members were to have any say in the management or control of the company or to be able to act for or bind the company instead management of company x was vested in a group of three managers who were elected by company x’s class b members the class a members member sec_4 and had no voting power or voting rights but did have the power to cause company x to be liquidated if it failed to make distributions of certain amounts in the years year through year tl-n-214-00 the company x operating_agreement also provided that capital accounts would be maintained for member sec_1 and member sec_4 and are also referred to as the equity investors pursuant to the agreement the capital accounts were to be increased for property contributed by each member and the book income allocated to the member and decreased for distributions to each member and book losses allocated to each member on liquidation the equity investors were to receive cash payments equal to the values of their capital accounts plus equity investor guaranteed payments company x filed u s partnership returns for year through year in which it designated member as its tax_matters_partner as noted earlier member is the entity to which the airplanes were contributed is owned by company z and is a member of the consolidated_group on date member sec_4 and sold their interests in company x to two corporations that are subsidiaries of company z consequently after the sale all of the members of company x are subsidiaries of company z because the transaction allocated income from the leased airplanes to a party other than the party that claimed the depreciation relating to them company z’s transportation industrial unit the transaction is a lease_stripping transaction in connection with the examination of the returns of company x the lmsb examination team proposes to summons information from company z company z has been controlling the examination of company x and the tax director of company z has been the team’s point_of_contact throughout the company x examination the examination team has had no contact with company x through officers of member or the managers of company x law and analysis under sec_7602 an officer_or_employee of the service may not contact any person other than the taxpayer with respect to the determination or collection of the tax_liability of such taxpayer without providing reasonable notice in advance to the taxpayer the statute also requires the service to provide the taxpayer with a record of persons contacted both periodically and upon the taxpayer’s request sec_7602 the congressional intent behind these requirements is to provide taxpayers with the opportunity to come forward with information before third parties are contacted and the means to address any business or reputational concerns arising from such contacts without impeding the ability of the service to make those contacts that are necessary to enforce the internal revenue laws with this intent in mind an interpretative approach to sec_7602 has been adopted that balances taxpayers’ business and reputational interests with third parties’ privacy interests and the service’s responsibility to administer the internal revenue laws effectively tl-n-214-00 for purposes of complying with the advance notice and recordkeeping requirements of the statute a service employee must determine whether a person other than the taxpayer will be contacted with respect to the determination or collection of the tax_liability of such taxpayer accordingly in order to determine whether the notice and recordkeeping requirements of the statute apply in a given situation a service employee must determine who is the taxpayer with respect to whose tax_liability a contact is being made as stated in the facts section of this memorandum in the instant case the service is considering issuing a summons in connection with its examination of the returns of company x an llc since company x elected to be classified as a partnership for federal_income_tax purposes at least for taxable years ending on or before date company x is subject_to the tefra partnership provisions the audit of tefra partnerships is conducted at the partnership entity level pursuant to sec_6221 through but any resulting liability is ultimately assessed against the individual partners the tax_matters_partner tmp is responsible for certain administrative duties during the course of the examination including keeping the other partners informed to the extent and in the manner provided by regulations see sec_6223 additionally under sec_6223 each partner whose name and address is furnished to the service is entitled to receive notice of the beginning of an administrative procedure at the partnership level with respect to a partnership_item and the final_partnership_administrative_adjustment from any such proceeding in a tefra partnership proceeding the tax treatment of partnership items is at issue although the respective tax_liabilities of the partners may be affected by the results of the partnership-level proceeding and thus they are parties to the proceeding a third party contact relating to the tax treatment of partnership items is not with respect to the determination of the specific tax_liability of any of the partners hence the partnership should generally be viewed as the taxpayer for purposes of giving notice under sec_7602 notice should be given to the tmp because the tmp is the statutory representative of the partnership and the partners applying the above to the facts in the instant case the llc company x should be treated as the taxpayer for purposes of sec_7602 and the required notices should be provided to member as the designated tmp of company x as part of the taxpayer_relief_act_of_1997 certain changes were made to the tefra partnership provisions such as the expansion of the small_partnership_exception which potentially could effect whether company x remains subject_to those provisions for taxable years ending after the effective date for those changes date tl-n-214-00 a related question is whether contacts with members of an llc are sec_7602 contacts notwithstanding that we have concluded that the partnership llc rather than the partners members should generally be viewed as the taxpayer for purposes of giving notice under sec_7602 it does not necessarily follow that the partners members are persons other than the taxpayer in fact for the reasons discussed below we have concluded that they are not proposed_regulations regarding sec_7602 were issued by the service on date in defining the phrase person other than the taxpayer the proposed_regulations exclude a current employee officer or fiduciary of a taxpayer when acting within the scope of his or her employment relationship with the taxpayer the rationale for this position is explained in the preamble to the proposed_regulations as follows the meaning of person other than the taxpayer when contacting business entities sec_7602 applies to contacts with any person other than the taxpayer the person contacted may be a business_entity rather than an individual irs employees must often contact employees of business entities these contacts arise in two situations first irs employees examining a business taxpayer generally must communicate with employees of the taxpayer second in the course of determining or collecting any taxpayer’s liability an irs employee may need to contact employees of a third-party business_entity for example when an irs employee contacts a bank or other business the irs employee actually communicates with an employee of the bank or business with respect to the first situation when an irs employee contacts an employee of a taxpayer under examination the proposed_regulations provide that a taxpayer’s employee is not a person other than the taxpayer when acting within the scope of his or her employment several rationales underlie this position first corporations may speak and act only through individuals moreover state law generally provides that employers are responsible for their employees regardless of the form under which the employer does business when the employees are acting within the scope of their employment it seems reasonable therefore to treat employees who are acting within the scope of their employment as being part of the business taxpayer under examination second this approach is consistent with how employees are treated elsewhere in the internal_revenue_code see sec_7609 summons issued to any person who is the taxpayer under investigation or any officer_or_employee of such person not considered a summons issued to a third party from an administrative standpoint irs employees examining a business generally rely on certain individuals designated by the taxpayer to provide information and direct the irs to whichever employees can best provide that information the tl-n-214-00 regulations will not affect this current examination practice and business taxpayers will continue to be informed about contacts with their employees pursuant to current procedures prop sec_301_7602-2 sec_66 fed reg date consistent with the above rationale contacts made with the partners of a tefra partnership are not treated as contacts with persons other than the taxpayer since a partnership is not a natural_person it can only speak or act through authorized agents or representatives similarly contacts with a partnership generally must be through a natural_person ie an individual by virtue of their owning a partnership_interest the partners are afforded certain rights and charged with certain responsibilities relating to the partnership by state laws such as the uniform_partnership_act and the uniform_limited_partnership_act as well as under the partnership_agreement that they entered into with respect to the specific partnership of which they are a partner in addition in tefra partnerships each partner has the right to participate in any administrative_proceeding relating to the determination of the proper tax treatment of partnership items at the partnership level i r c a hence the partners may be viewed as being in privity with the partnership at least for purposes of the administrative tax proceeding consequently a contact made with any partner of a tefra partnership should be treated as a contact of the partnership rather than as a third party contact likewise applying the same rationale and noting that under the uniform limited_liability_company act members of an llc generally have rights and obligations comparable to those of partners in a partnership a contact with a member of an llc that is subject_to the tefra partnership provisions should be treated as a contact of the llc rather than as a third party contact consequently if for example the service contacted member or member the contact would be treated as tantamount to contacting company x and thus would not be a third party contact the analysis does not stop here however because in the instant case the service is contemplating contacting company z which is the parent of member and member but is not itself a direct member of company x in determining whether contacting company z would constitute a sec_7602 contact we once again look to the tefra partnership provisions for guidance under sec_6231 the term partner means not only a partner in the partnership but also includes any other person whose income_tax_liability is determined in whole or in part by taking into account directly or indirectly partnership items of the partnership sec_6231 in the instant case company z member and member are all members of a consolidated_group the common parent of which is company y pursuant to sec_1_1502-6 the common parent and each subsidiary that was a member of a consolidated_group during any part of the consolidated_return_year is severally liable for the tax for that year thus by virtue of being a member of a consolidated_group that also includes member and member the tax_liability of company z is determined in tl-n-214-00 part by taking into account indirectly partnership items of company x the llc therefore company z is treated as a partner member of the partnership llc for purposes of the tefra partnership provisions accordingly since we determined above that contacting a member is treated as the equivalent of contacting the llc rather than contacting a third party contacting company z would not be a sec_7602 contact case development hazards and other considerations tl-n-214-00 if you have any questions concerning this matter please call
